Citation Nr: 0618605	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  99-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from September 1988 to February 1989 and from June 1989 to 
July 1989.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision and was remanded in 
September 2005.


FINDING OF FACT

The appellant's bilateral knee condition was not manifested 
during ACDUTRA and has not been shown to be related to 
service.


CONCLUSION OF LAW

The appellant's bilateral knee condition was not incurred in 
or aggravated during ACDUTRA.  38 U.S.C.A. §§ 102, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1131 ; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for chronic diseases when diagnosed as a chronic 
disease in service or as shown to be chronic through 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  To 
establish service connection, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Active military, naval, or air service includes any period of 
ACDUTRA (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 
3.6(a) and (d).  ACDUTRA includes full-time duty performed 
for training purposes by members of the National Guard of any 
state, under 38 U.S.C. §§ 101(22) ; 38 C.F.R. § 3.6(c)(3).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 
1131.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the positive evidence in favor of the claim is in 
relative balance with the weight of the negative evidence 
against the claim.  The appellant prevails in either of those 
two events.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The appellant has a current bilateral knee disability.  She 
was diagnosed most recently at a VA examination in January 
2006 as having osteoarthritis and bilateral joint like loss 
on the medial facet with patella femoral arthritis.

Service records indicate that the appellant had ACDUTRA from 
September 1988 to February 1989 and from June 1989 to July 
1989.  Only "veterans" are entitled to VA compensation under 
38 C.F.R. § 1131.  To establish status as "veteran" based on 
ACDUTRA, a claimant must establish that she was disabled 
resulting from an injury or disease incurred in or aggravated 
during the line of duty during that period. 38 U.S.C.A. §§ 
101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).  If the claimant does not 
qualify as a "veteran" with respect to a particular claim, 
the claimant is not entitled to the presumptions of soundness 
or aggravation as to that claim.  See Paulson v. Brown, 7 
Vet. App. 466, 470- 71 (1995).  Similarly, the claimant is 
not entitled to the benefit of the legal presumptions 
pertaining to service connection for certain disabilities.  
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Two lay statements in the claims file essentially restate the 
appellant's assertions that she injured her knee in 1988 
while on ACDUTRA.  Yet service medical records are negative 
regarding any specific knee injury during either of the 
appellant's periods of ACDUTRA.

The appellant sought treatment for knee pain in October 1990 
(while in the Reserves, but not while on ACDUTRA or 
INACDUTRA) at which time she was diagnosed as having chronic 
knee pain.  She was treated again for knee pain in September 
1991 and in December 1991 a request was made for a medical 
evaluation review board regarding her knee condition, again 
with respect to her continued Reserves service.  In January 
1992 she underwent an examination at which time she was 
diagnosed as having lateral subluxation of the patella with 
chondromalacia patella but her x-rays and other tests showed 
normal knees.  

The appellant sought treatment for knee pain from private 
physicians several times between July 1996 and November 1997 
(at which time she was diagnosed as having arthritis).  In 
February 1999 she underwent a right knee operation to relieve 
pain.  As of May 1999, the private physician who performed 
the surgery stated that the appellant was well-healed and 
needed no further regular follow-up visits but that if she 
had pain she should return.  In November 2000 the appellant 
once again sought private treatment for bilateral knee pain.

Since knee pain was diagnosed after separation, the 
requirements for service connection by chronicity under 38 
C.F.R. § 3.303(b) have not been met.  

Concerning service connection on a direct basis, there is no 
evidence that the appellant's reported knee injury (even 
assuming it had been documented) resulted in her current 
bilateral knee condition.  In fact, the claims file contains 
two negative etiology opinions.  Following a December 2001 
examination, a VA physician stated that the appellant's 
chronic knee pain is unlikely to be a result of service and 
that it would be impossible to correlate her symptoms to an 
injury in service.  He noted that she did not give any 
history of a knee injury in service which is contradictory to 
her previous statements and the statements of her friends in 
service.  Likewise, following a January 2006 VA examination, 
a VA physician assessed that it was not likely the 
appellant's knee condition was caused by service but, rather 
that her reported in-service injury could have exacerbated 
her knee condition.  Such a comment would obviously bring up 
the question of whether the knee condition had been 
aggravated by ACDUTRA, but there is no medical evidence that 
the veteran had any problems with her knees until after her 
release from ACDUTRA.  In the absence of evidence of 
disability existing prior to service, the question of 
aggravation is not a viable theory upon which a grant of 
service connection could be predicated.

To the extent the appellant has suggested that her current 
knee disability was first manifested during ACDUTRA, as a lay 
person, she has no competence to give a medical opinion on 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In short, the weight of the credible 
evidence fails to demonstrate that the current bilateral knee 
disability is related to service, including ACDUTRA.  As the 
preponderance of the evidence is against this claim for 
service connection, it must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II. Duties to Notify and Assist

VA is required to notify the appellant of: 1) the information 
and evidence needed to substantiate and complete her claim; 
2) what part of that evidence she is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for her; and 4) the need to send the RO any additional 
evidence that pertains to her claim.  38 C.F.R. § 3.159.

In a September 2005 letter, VA clearly advised the appellant 
of the first three required elements.  She has never been 
explicitly asked to provide "any evidence in [her] 
possession that pertains" to her claim.  However, she has 
effectively been notified of the need to provide such 
evidence.  The September 2005 letter informed her that 
additional information or evidence was needed to support her 
claim and asked her to send the information or evidence to 
the RO.  In addition, a January 2006 supplemental statement 
of the case contained the complete text of 38 C.F.R. § 
3.159(b)(1), which includes the "any evidence in the 
claimant's possession" language.  Under these circumstances 
the appellant has been adequately informed of the need to 
submit relevant evidence in her possession.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
appellant's VA treatment records and service medical records, 
and the appellant has not indicated that there are any 
relevant records outstanding.  Numerous attempts have been 
made to obtain service records including from Fort Jackson as 
referenced by the appellant.  In June 2005 the RO received 
notice from Fort Jackson that after a search had been done, 
no records were located.  As a result, VA has complied with 
its duty to assist the appellant.

As detailed in the discussion above, there is no medical 
evidence which reflects a connection between the appellant's 
diagnosed knee condition and her active duty.  The appellant 
has already been afforded two VA examinations.  VA has no 
duty to seek a medical opinion regarding the claim for 
service connection for a knee condition.

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  Therefore, the 
appellant is not prejudiced by the Board's adjudication of 
her claim.




ORDER

Service connection for a bilateral knee condition is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


